DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, claim 5 recites “wherein the maintenance pulse comprises performing a second data readout”.  However independent claim 1 recites “performing a maintenance pulse, wherein the maintenance pulses are performed only for every heartbeat that does not include a data readout”.  Therefore, it is unclear how the maintenance pulse comprises performing a second data readout if the heartbeat in which the maintenance pulse occurs does not include a data readout.  The specification discloses one embodiment shown in Fig. 7 and disclosed in [0065]-[0066] where the maintenance step is a dummy readout that occurs in a heartbeat that does not include dark blood prep. Another embodiment is shown in Fig. 8 and disclosed in [0067] where the maintenance step is a slice-selective saturation preparation pulse that occurs in a heartbeat that does not include dark blood prep or a data readout.  Therefore, independent claim 1 is claiming the embodiment of Fig. 8 and dependent claim 5 is claiming the embodiment of Fig. 7.  For the examination of claim 5, claim 1 will be read as “performing a maintenance pulse, wherein the maintenance pulses are performed only for every heartbeat that does not include the dark-blood preparation”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20170074959) and further in view of Chung NPL 2013 “What is it? Black Blood Imaging” and Rehwald (US20090005673).
Regarding Claim 1, Li discloses A computer-implemented method for performing a cardiovascular T1-weighted turbo-spin-echo magnetic resonance imaging sequence ([0037] - “one or more processors configured to implement a set of instructions corresponding to any of the methods disclosed herein”), comprising:
receiving a physiological signal from a subject, the physiological signal representative of the subject's heartbeat (Para [0028] — the pulse sequence is ECG gated therefore the ECG wave which is known in the art as a physiological signal is received to perform the pulse sequence);
performing dark-blood preparation according to a trigger pulse of N, wherein the dark- blood preparation occurs only in every Nth heartbeat and N is greater than 1 (Abstract — “the invention teaches using interleaved preparatory pulses”, Para [0028] — “the IR pulse is played out every other heartbeat, enabling interleaved dark-blood and bright-blood imaging”, therefore along with the teaching of Fig.6 the IR pulse is the black blood preparation triggered at every two heartbeats),
performing a first data readout in every Nth heartbeat, wherein the first data readout includes capturing first imaging data associated with the imaging slice when the subject's heart is in diastole (Fig.6, Para [0005] — “applying readout pulses to the object; (d) acquiring imaging data in an interleaved fashion for different sets of images of the object during repetitions, wherein each set of images has a different contrast weighting”, therefore a first data readout is performed for black-blood images at every two heartbeats when the heart is in diastole as shown in fig. 6 and the first data readout includes imaging data (Fig.2)), wherein the performance of the first data readout has a magnetic saturation effect on the imaging slice (Fig 6 shows the magnetic signal corresponding to the pulses of fig. 6A, in the magnetization signal it can be seen that the magnetization increases at the dark-blood 3DPR Flash therefore there is a magnetic saturation effect);
performing a maintenance pulse (Fig.6B “shows a simulated steady-state signal behavior of different tissue types” therefore in order to keep the steady-state someone who only wants dark-blood imaging could characterize the bright-blood imaging step as at the steady-state maintenance step), wherein the performance of the maintenance pulse has the magnetic saturation effect on the imaging slice such that performing the first data readout in every Nth heartbeat and performing the maintenance pulse provides for steady state maximum T1-weighting of the imaging slice ([0015] discloses the pulse sequence of Fig. 6 provides a steady state signal and as shown in Fig. 1 TR there is a short TR therefore it is interpreted T1 weighting would be maximized, as shown in Fig. 6 the 3DPR flash of the bright blood imaging also has a magnetic saturation effect); and
reconstructing a T1-weighted image of the imaging slice based on the first imaging data received as a result of the first data readouts (Fig. 2 show the k-space data being reconstructed into MRI images and paragraph [0051] states that T1-weighted imaging was performed, it is interpreted the reconstruction occurs for every Nth heartbeat where black blood preparation occurs and black blood data is read out).
Although it could be argued one of the two magnetization lines reaching zero at the 3DPR Flash (data readout) in Fig. 6 of Li is blood Li does not directly teach in the specification capture imaging data of an imaging slice during each of the plurality of heartbeats within the time period when…the blood magnetization is zero,
	Additionally, Li does not teach method for performing a cardiovascular T1-weighted turbo-spin-echo magnetic resonance imaging sequence at high heart rates,
wherein the dark-blood preparation comprises: 
performing a spatially nonselective inversion pulse, and 
performing a slice selective inversion pulse of an imaging slice, 
such that blood magnetization outside the imaging slice is inverted;
capturing first imaging data associated with the imaging slice when…blood from outside the imaging slice has moved into the imaging slice.
wherein the maintenance pulses are performed only for every heartbeat that does not include a data readout,
performing the first data readout in every Nth heartbeat and performing the maintenance pulse for every heartbeat that does not include a data readout,
However, Chung  discloses method for performing a cardiovascular T1-weighted turbo-spin-echo magnetic resonance imaging sequence at high heart rates (slide 35 – “At higher HR, keep TR > 1500 msec, for good signal from myocardium!” the slides as a whole are related to cardiovascular imaging, slide 34 – “DIR - T1W”, slide 36 – “Double IR Turbo Spin Echo”),
wherein the dark-blood preparation (slide 30 describes the black blood preparation) comprises: 
performing a spatially nonselective inversion pulse (slide 30 – “The first non-selective inversion
inverts everything”), and 
performing a slice selective inversion pulse of an imaging slice (slide 30 – “The second selective inversion pulse re-inverts the signal within slice”), 
such that blood magnetization outside the imaging slice is inverted (The two step disclosed above would cause magnetization of everything including blood outside the imaging slice to be inverted as the imaging slice is the only portion that has been reinverted);
capturing first imaging data associated with the imaging slice when…blood from outside the imaging slice has moved into the imaging slice and the blood magnetization is zero (slide 37 shows Double IR Turbo Spin Echo black blood images, one with ordinary skill in the art would recognize the blood magnetization is zero and therefore the inverted blood outside of the slice moved into the imaging slice),
Chung is an analogous arts considering it is in the field of black-blood imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to incorporate dark blood preparation occurring in every Nth heartbeat of Chung to achieve the same results. One would have motivation to combine because to have good signal from myocardium at higher heart rates the TR should be greater than 1500msec (Slide 35) this requires TR to include more than one heartbeat as shown in slide 52.
Conversely Li and Chung do not teach wherein the maintenance pulses are performed only for every heartbeat that does not include a data readout,
performing the first data readout in every Nth heartbeat and performing the maintenance pulse for every heartbeat that does not include a data readout,
However, Rehwald discloses wherein the maintenance pulses are performed only for every heartbeat that does not include a data readout (Fig. 9 shows a NS IR pulse which is interpreted as the maintenance pulse performed in one heartbeat and a data readout performed in the next heartbeat, as shown in Fig.9 there are no data readouts in the following heartbeat therefore it can be interpreted the heartbeat with the NS IR pulse does not have a data readout),
performing the first data readout in every Nth heartbeat and performing the maintenance pulse for every heartbeat that does not include a data readout (Fig. 9 shows a NS IR pulse which is interpreted as the maintenance pulse performed in one heartbeat and a data readout performed in the next heartbeat, as shown in Fig.9 there are no data readouts in the following heartbeat therefore it can be interpreted the heartbeat with the NS IR pulse does not have a data readout),
Rehwald is an analogous arts considering it is in the field of black-blood imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to incorporate the maintenance pulse and data readout timing of Rehwald to achieve the same results. One would have motivation to combine because “This ensures that the classic DIR preparation is played early enough so that fresh blood can enter the imaged slice before the data readout” (Rehwald [0088]).
Regarding Claim 2, Li, Chung, and Rehwald disclose all the elements of the claimed invention as cited in claim 1.
Li further discloses wherein the physiological signal is an electrocardiogram wave (Para [0028] — the pulse sequence is ECG gated therefore the ECG wave which is known in the art as a physiological signal is received to perform the pulse sequence).
Regarding Claim 3, Li, Chung, and Rehwald disclose all the elements of the claimed invention as cited in claims 1 and 2.
Conversely Li does not teach wherein the dark-blood preparation is triggered by an R-wave preceding every Nth heartbeat.
However, Chung discloses wherein the dark-blood preparation is triggered by an R-wave preceding every Nth heartbeat (Slide 36 shows a double IR turbo spin echo image and TR = 3 R-R therefore the double inversion dark blood prep would be triggered by an R-wave).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to incorporate dark blood preparation triggered by an R-wave of Chung to achieve the same results. One would have motivation to combine because the R-wave typically has a signal much higher than the other portions of an ECG signal therefore its less likely to be mistaken for a different portion of the ECG signal.
Regarding Claim 5, Li, Chung, and Rehwald disclose all the elements of the claimed invention as cited in claim 1.
Li further discloses wherein the maintenance pulse comprises performing a second data readout, wherein the second data readout includes capturing second imaging data associated with the imaging slice ([0015] - Fig.6B “shows a simulated steady-state signal behavior of different tissue types”, [0005] — “applying readout pulses to the object; (d) acquiring imaging data in an interleaved fashion for different sets of images of the object during repetitions, wherein each set of images has a different contrast weighting” therefore data readouts are performed at both the dark-blood heartbeats and the bright-blood heartbeats (steady-state maintenance step), in order to keep the steady-state someone who only wants dark-blood imaging could characterize the bright-blood imaging step as at the steady-state maintenance step).
Regarding Claim 6, Li, Chung, and Rehwald disclose all the elements of the claimed invention as cited in claims 1 and 5.
Li further discloses wherein the image is reconstructed from a data set that does not include the second imaging data (Fig.6, Para [0005] — “applying readout pulses to the object; (d) acquiring imaging data in an interleaved fashion for different sets of images of the object during repetitions, wherein each set of images has a different contrast weighting” therefore the bright-blood data readouts as stated above in Claim 5 consist of imaging data that is used to produce a different image and the black-blood data set is reconstructed to form a black blood image). 
Regarding Claim 8, Li, Chung, and Rehwald disclose all the elements of the claimed invention as cited in claims 1 and 5.
Conversely Li does not teach determining the trigger pulse of N based on a parameter representative of the subject's heartrate.
However, Chung discloses determining the trigger pulse of N based on a parameter representative of the subject's heartrate(Slide 52 – “TR = 2 to 3 RR depending on HR” the heart rate parameter used to measure heart rate could be any common statistical parameter such as mean, minimum or maximum).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to incorporate dark blood preparation occurring in every Nth heartbeat of Chung to achieve the same results. One would have motivation to combine because to have good signal from myocardium at higher heart rates the TR should be greater than 1500msec (Slide 35) this requires TR to include more than one heartbeat as shown in slide 52.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li US20170074959, Chung NPL 2013 “What is it? Black Blood Imaging”, and Rehwald (US20090005673) as applied to claim 1 above and further in view of Spicher et al. NPL 2016 “Initial evaluation of prospective cardiac triggering using photoplethysmography signals recorded with a video camera compared to pulse oximetry and electrocardiography at 7T MRI”.
Regarding Claim 4, Li, Chung, and Rehwald disclose all the elements of the claimed invention as cited in claim 1.
Conversely Li does not teach wherein the physiological signal is a pulse oximetry wave.
However, Spicher discloses wherein the physiological signal is a pulse oximetry wave (Pg.2 Background-Para.2 “In transmissive PO (pulse oximetry), a contact probe is applied to the fingertip or earlobe that measures the changing attenuation of light throughout the cardiac cycle. In reflectance PO, the light reflected from the skin is measured. In either case, the rise and fall of the PPG signal is associated with systole and diastole, making it suitable for cardiac triggering” ).
Spicher is an analogous arts considering it is in the field of cardiac MRI triggering.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to incorporate the pulse oximetry as a physiological signal of Spicher to achieve the same results. One would have motivation to combine because “In clinical practice, PO and ECG are often favored due to their good performance regarding the trade-off between accuracy and set-up time.” (Spicher - Pg.2 Background-Para.2).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US20170074959), Chung NPL 2013 “What is it? Black Blood Imaging”, and Rehwald (US20090005673) as applied to claim 8 above and further in view of Yokosawa (US20110133735).
Regarding Claim 9, Li, Chung, and Rehwald disclose all the elements of the claimed invention as cited in claims 1 and 8.
Conversely Li does not teach wherein the parameter representative of the subject's heartrate is an average value for the heartrate.
However, Yokosawa discloses wherein the parameter representative of the subject's heartrate is an average value for the heartrate ([0090] – “a prospective ECG gated method has been explained, which determines in advance the number of frames, the imaging time for one frame, and the like, on the basis of an average heart rate of the subject”).
Yokosawa is an analogous arts considering it is in the field of ECG gating of MRI.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to incorporate the average heartrate as the parameter representative of the subject’s heart rate of Yokosawa to achieve the same results. One would have motivation to combine because “This method has a merit that it is impervious to being influenced by the variations in heart rate” (Yokosawa – [0090]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US20170074959), Chung NPL 2013 “What is it? Black Blood Imaging”, and Rehwald (US20090005673) as applied to claim 8 above and further in view of Simonetti et al. NPL 1996 ““Black Blood” T-2 Weighted Inversion Recovery MR Imaging of the Heart”.
Regarding Claim 10, Li, Chung, and Rehwald disclose all the elements of the claimed invention as cited in claims 1 and 8.
Conversely Li does not teach wherein determining the trigger pulse value N includes comparing the parameter representative of the subject's heartrate to one or more threshold values or using a lookup table.
However Simonetti discloses wherein determining the trigger pulse value N includes comparing the parameter representative of the subject's heartrate to one or more threshold values or using a lookup table (Pg.50 Table 1 can be used as a lookup table along with Figure 4 on page 51, In Table 1 TR=2 x RR where 2 is the trigger pulse value therefor the value 2 can be substituted with N and the TR values in the table can then be substituted based on the value of N and the TI (null point of blood) values can then be found using figure 4, based on the desired imaging results the trigger value can be determined using these values).
Simonetti is an analogous arts considering they are both in the field of cardiac MRI dark blood imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to incorporate the lookup table of Simonetti to achieve the same results. One would have motivation to combine because “blood signal can be successfully suppressed with this technique over a wide range of heart rates.” (Simonetti - Pg.50, Col.2).
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li US20170074959 and further in view of Chung NPL 2013 “What is it? Black Blood Imaging”.
Regarding Claim 17, Li discloses a T1-weighted turbo-spin-echo magnetic resonance imaging system configured to capture data associated with a subject's heart during a time period and produce MR images ([0008] – “the invention teaches a non-transitory machine-readable medium having machine executable instructions for causing one or more processors of a magnetic resonance imaging (MRI) machine”), comprising:
a dark-blood preparation module configured to perform dark-blood preparation […] during some, but not all of a plurality of heartbeats within the time period ([0008] — “one or more processors of a magnetic resonance imaging (MRI) machine to execute a method that includes: (a) using a radio frequency (RF) coil to apply none, one, or more preparatory pulses during each of one or more repetition period”, based on Fig. 6 the repetition period for the dark-blood prep (IR pulse) is every two heart beats), 
a data capture module configured to perform data readouts to capture imaging data of an imaging slice during each of the plurality of heartbeats within the time period when the subject's heart is in diastole (Fig.6, [0005] — “applying readout pulses to the object; (d) acquiring imaging data in an interleaved fashion for different sets of images of the object during repetitions, wherein each set of images has a different contrast weighting”, therefore a first data readout is performed for black-blood images at every two heartbeats when the heart is in diastole as shown in fig. 6, because there may be more than one processor it is interpreted that a separate processor is used for each of the method steps), such that a steady state of maximum T1-weighting of the imaging slice is provided ([0015] describes fig. 6 as a sequence diagram with T1 weighted black blood and a simulated steady state signal, Fig. 1 shows a short TR therefore it is interpreted to have maximum T1 weighting); and
an image reconstruction module configured to reconstruct a T1-weighted image based on the imaging data ([0039] — “one or more processors of a magnetic resonance imaging (MRI) machine (such as any of those described herein) to execute a method, including... applying an image reconstruction scheme described herein to reconstruct one or more images of one or more objects”, it is interpreted that a separate processor is used for each of the method steps), wherein the image reconstruction module discards or ignores imaging data received from the data capture module which was captured during heartbeats in which the dark- blood preparation module did not perform dark-blood preparation (as shown in fig.6 data readouts [3DPR flash] are performed at both the dark-blood heartbeats and the bright-blood heartbeats (steady-state step) where in order to keep the steady-state someone who only wants dark- blood imaging could discard the bright-blood data where it would not be used in image reconstruction additionally to reconstruct a black-blood image only the black blood image data would be used).
	Although it could be argued one of the two magnetization lines reaching zero at the 3DPR Flash (data readout) in Fig. 6 of Li is blood Li does not directly teach in the specification capture imaging data of an imaging slice during each of the plurality of heartbeats within the time period when…the blood magnetization is zero,
	Additionally, Li does not teach magnetic resonance imaging system configured to capture data associated with a subject's heart having a high heart rate,
perform dark-blood preparation through double inversion,
	wherein the dark-blood preparation comprises: 
performing a spatially nonselective inversion pulse, and 
performing a slice selective inversion pulse of an imaging slice, 
such that blood magnetization outside the imaging slice is inverted;
capture imaging data of an imaging slice during each of the plurality of heartbeats within the time period when…blood from outside the imaging slice has moved into the imaging slice.
However, Chung discloses magnetic resonance imaging system configured to capture data associated with a subject's heart having a high heart rate (slide 35 – “At higher HR, keep TR > 1500 msec, for good signal from myocardium!” slide 35 shows MR images, an MRI system would be required to produce the images),
perform dark-blood preparation through double inversion (slide 30 shows dark blood preparation steps and the slide is titled “Double Inversion BB Imaging”),
	wherein the dark-blood preparation comprises (slide 30 describes the black blood preparation): 
performing a spatially nonselective inversion pulse (slide 30 – “The first non-selective inversion
inverts everything”), and 
performing a slice selective inversion pulse of an imaging slice (slide 30 – “The second selective inversion pulse re-inverts the signal within slice”), 
such that blood magnetization outside the imaging slice is inverted (The two step disclosed above would cause magnetization of everything including blood outside the imaging slice to be inverted as the imaging slice is the only portion that has been reinverted);
capture imaging data of an imaging slice during each of the plurality of heartbeats within the time period when…blood from outside the imaging slice has moved into the imaging slice and the blood magnetization is zero (slide 37 shows Double IR Turbo Spin Echo black blood images, one with ordinary skill in the art would recognize the blood magnetization is zero and therefore the inverted blood outside of the slice has moved into the imaging slice).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Li to incorporate dark blood preparation occurring in every Nth heartbeat of Chung to achieve the same results. One would have motivation to combine because to have good signal from myocardium at higher heart rates the TR should be greater than 1500msec (Slide 35) this requires TR to include more than one heartbeat as shown in slide 52.
Regarding Claim 18, Li and Chung disclose all the elements of the claimed invention as cited in claim 17.
Li further discloses wherein the dark-blood preparation module determines a trigger pulse N and performs dark-blood preparation only for every Nth heartbeat (Para [0008] — “one or more processors of a magnetic resonance imaging (MRI) machine to execute a method that includes: (a) using a radio frequency (RF) coil to apply none, one, or more preparatory pulses during each of one or more repetition period”, based on Fig. 6 the repetition period for the dark-blood prep (IR pulse) is every two heart beats, Para [0046] lists imaging parameters and states the scan time is based on the heart rate and so timed parameters such as TE and TR would also be based on the heart rate where (TR) is the repetition time of the preparatory steps therefore it is interpreted the TR for dark-blood (trigger pulse) is determined based on the heart rate).
Regarding Claim 19, Li and Chung disclose all the elements of the claimed invention as cited in claims 17 and 18.
Li further discloses wherein N is greater than one (Fig.6 — Dark-blood prep (IR) occurs every two heartbeats).
Regarding Claim 20, Li and Chung disclose all the elements of the claimed invention as cited in claims 17 and 18.
Conversely Li does not teach wherein the dark-blood preparation module determines the trigger pulse N based on a parameter representative of the subject's heartrate.
However, Chung discloses wherein the dark-blood preparation module determines the trigger pulse N based on a parameter representative of the subject's heartrate (Slide 52 – “TR = 2 to 3 RR depending on HR” the heart rate parameter used to measure heart rate could be any common statistical parameter such as mean, minimum or maximum).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Li to incorporate dark blood preparation occurring in every Nth heartbeat of Chung to achieve the same results. One would have motivation to combine because to have good signal from myocardium at higher heart rates the TR should be greater than 1500msec (Slide 35) this requires TR to include more than one heartbeat as shown in slide 52.
Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art was found teaching “the maintenance pulse is a slice selective saturation pulse that saturates transverse and longitudinal magnetization of the imaging slice and does not include a data readout” in combination with the limitations of claim 1. The most relevant prior art is Zeng (US20180292489) paragraph [0015] however one pulse is determined by maximizing transverse magnetization and another pulse is used to determine longitudinal magnetization. 
Claims 11-16 allowed. Claim 11 recites “both the first data readout and the maintenance pulse saturate transverse and longitudinal magnetization of the imaging slice such that both the first data readout and the maintenance pulse have a magnetic saturation effect on the imaging slice”.  No prior art was found teaching this limitation in combination with the other limitations of claim 11. The most relevant prior art is the Zeng (US20180292489) reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793